DETAILED ACTION

This Non-Final Office Action is in response to Applicant's application filed on January 11, 2021.  Currently, claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are drawn to a computer-readable storage media. However, media, in accordance with a broadest reasonable interpretation, may be interpreted as being drawn to a transitory embodiment, and thus directed to non-statutory subject matter (e.g., transitory propagating signal). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (US 2010/0121861 A1) (hereinafter Marsden) in view of Germain et al. (US 2016/0163078 A1) (hereinafter Germain) 

Claims 1, 15 and 19:
Marsden, as shown, discloses the following limitations of claims 1, 15 and 19:
A method (and corresponding system and computer-readable storage media) comprising: receiving state information for a wellsite system (see para [0028], "access to oilfield data while the setting or circumstances (referred to as the current state) may relate to aspects of performing oilfield operations, such as the identity or profile of a user, an asset/project location, aspects of oilfield data with which the user is working, aspects of oilfield software application (e.g., the host application (300)) and oilfield workflow used in the project (e.g., the one or more workflow states described above)' and see para [0029]-[0030]); 
receiving contextual information for a role associated with a workflow (see para [0028], "the context information may be categorized into context information categories according to these aspects. These context information categories may be referred to as dimensions of relevance." and see para [0033], "the context service engine (714) may be configured to extract context information from the current 
generating a … report based at least in part on the state information and based at least in part on the contextual information (see para [0030], "The data context service window (303) may present the results (i.e., oilfield data items such as data entry from a database or other relevant documents, files, reports, web content, etc.) from various searches performed based on context information extracted from the host application (300) in the form of one or more search profiles."); and 
Marsden, however, does not specifically disclose transmitting the natural language report via a network interface based at least in part on an identifier associated with the role.  In analogous art, Germain discloses the following limitations:
a natural language report (see para [0023], showing the report can be textual and Figs 2B-2C, showing natural language displayed in the reports)
transmitting the natural language report via a network interface based at least in part on an identifier associated with the role (see para [0023], where the report that is seen is based on user authorization level)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Marsden with Germain because providing natural language reports provides enhances the way data is represented in the drilling progress (see Germain, para [0001]-[0004]).                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed 

Claims 2-7, 16-18, 20
	Further, Marsden discloses the following limitations:
receiving the natural language report via a network interface of a device and rendering the natural language report to a display of the device (see para [0030], [0073], and Figs 3.2, 9 )
wherein the state information comprises data acquired via one or more sensors of the wellsite system (see para [0029])
wherein the state information corresponds to a subsystem of the wellsite system and wherein the role is associated with the subsystem (see para [0029], [0042])
wherein the generating occurs according to a time schedule (see para [0044])
receiving contextual information for a different role associated with a workflow and generating a different natural language report based at least in part on the state information and based at least in part on the contextual information for the different role (see para [0057], showing various results organized into multiple pages and see Fig 6)
receiving two sets of contextual information and generating two different natural language reports based at least in part on a common portion of the state information (see para [0028], where the search can be related to common information associated with the state such as profile of a user or location and see 
	
Claim 11:
Marsden does not specifically disclose an overlay on the graphical user interface.  In analogous art, Germain discloses the following limitations:
transmitting at least a portion of the state information via the network interface based at least in part on the identifier associated with the role (see para [0023]) wherein the portion of the state information is renderable via a graphical user interface, wherein the natural language report is renderable as an overlay   on the graphical user interface (see para [0023], where popup is equivalent to overlay)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

	Claims 12-14:	
	Further, Marsden discloses the following limitations:
wherein the role comprises  a driller (see para [0053], a user role in the oilfield project),  a service provider (see para [0053], a user role in the oilfield project) or   a governmental authority (see para [0053], a user role in the oilfield project)
Examiner notes that the specific type of role is considered non-functional descriptive language.  Thus, Marsden showing any oilfield project data role sufficiently teaches the claimed roles of claims 12-14.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden and Germain, as applied above in claim 1, and further in view of Nuthakki et al. (US 2008/0256096 A1) (hereinafter Nuthakki).

Claim 8:
Marsden and Germain do not specifically disclose wherein the identifier is associated with a particular language.  In analogous art, Nuthakki discloses the following limitations:
wherein the identifier is associated with a particular language and wherein the natural language report is generated in the particular language (see para [0044]-[0047], showing reports in different language where the report definition, report data and metadata are identifiers which includes the definitions to provide localization (different languages));
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Marsden and Germain with Nuthakki because enabling different languages for the reports allows users who speak different languages to understand the data and thus increase user appeal (see Nuthakki, para [0001]-[0004])                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of developing a report capable of providing information from a local database taught by Nuthakki in the Marsden and Germain combination, since the claimed invention is merely a combination of old elements, and in the combination .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden and Germain, as applied above in claim 1, and further in view of Hale et al. (US 2011/0035208 A1) (hereinafter Hale)

Claim 9:
Marsden and Germain not specifically disclose a remote natural language processing engine.  In analogous art, Hale discloses the following limitations:
wherein the natural language processing engine is remote (Figs 2-3), wherein the generating comprises transmitting information to a remote natural language processing engine and, responsive to the transmitting, receiving the natural language report (see para [0062], "notifies the application each time a change to the report occurs by using event triggers--such changes could include those identified by the NLP system or those provided by direct submission (e.g. patient information); and notifies the application when it is done with the report. Consequently, the application obtains a complete knowledge based historical report that it can use as desired.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for extracting a report using natural language processing taught by Hale in the Marsden and Germain combination, since the claimed invention is merely a 

	Claim 10:
	Further, Marsden discloses the following limitation:
wherein the wellsite system comprises a natural language processing engine and wherein the generating comprises utilizing the natural language processing engine (see para [0030], showing the host engine can activate the data context and see para [0073])
Marsden does not explicitly disclose natural language processing.  However, in analogous art, Germain shows generating a report with natural language (see para [0023] and Figs 2b-2c)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hale further shows generating comprises utilizing the natural language processing engine (see para [0062] and Figs 3-4, showing natural language processing is used to create a radiological report where it would be obvious that other types of reports could be made using natural language processing engines based on different types of data  ).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

White et al. (US 2015/0014056 A1), a method that specifies a potential condition of a drilling rig site
Snyder (US 2013/0186687 A1), a method that for representing received data from a drilling operation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday through Friday, 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-272-8955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/Primary Examiner, Art Unit 3624